Name: COMMISSION REGULATION (EC) No 2463/96 of 20 December 1996 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  cooperation policy;  plant product
 Date Published: nan

 No L 333/56 EN Official Journal of the European Communities 21 . 12. 96 COMMISSION REGULATION (EC) No 2463/96 of 20 December 1996 on the issue of system B export licences in the fruit and vegetables sector Whereas, to avoid this situation , applications for system B licences for tomatoes and apples exported after 24 December 1996 should be rejected until the end of the current export period, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), and in particular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 2196/96 (2) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, the indicative quantities laid down for the current export period for tomatoes have already been exceeded; whereas there is a risk that these quantities for apples will shortly be exceeded; whereas these overruns prejudice the proper working of the export refund scheme in the fruit and vegetables sector; HAS ADOPTED THIS REGULATION: Article 1 Applications for system B licences for tomatoes and apples submitted under Article 1 of Regulation (EC) No 2196/96, export declarations for which are accepted after 24 December 1996 and before 17 January 1997, are hereby rejected . Article 2 This Regulation shall enter into force on 21 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15 . 11 . 1996, p . 12. 0 OJ No L 293, 16 . 11 . 1996, p . 7.